  Case: 1:01-cr-00101 Document #: 301 Filed: 03/04/19 Page 1 of 13 PageID #:1089




                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 UNITED STATES OF AMERICA                 )
                                          )    No. 01 CR 101-1
        v.                                )
                                          )    Judge Joan Humphrey Lefkow
 EDDIE C. HICKS, a/k/a “David Rose”       )

             GOVERNMENT=S SECOND AMENDED EXHIBIT LIST

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully submits its

second amended exhibit list and seeks leave to supplement, reorder, or renumber this

list as needed before trial.

   Exhibit       Description

      1          CPD employee profile sheet – Eddie Hicks

      2          CPD employee profile sheet – Larry Hargrove

      3          CPD employment summary – Eddie Hicks

      4          CPD employment summary – Larry Hargrove

      5          CPD employee profile sheet – Matt Moran

     6-A         CPD personnel card – Larry Knitter

     6-B         Personnel action request – Larry Knitter

      7          CPD employee identification card – Eddie Hicks

      8          CPD employee identification card – Larry Hargrove
                 CPD Attendance & Assignment Record – Eddie Hicks (April 19,
     9-A         1999)
Case: 1:01-cr-00101 Document #: 301 Filed: 03/04/19 Page 2 of 13 PageID #:1090




Exhibit      Description
             CPD Attendance & Assignment Record – Eddie Hicks (April 20,
  9-B        1999)
             CPD Attendance & Assignment Record – Larry Hargrove (April
  10-A
             19, 1999)
             CPD Attendance & Assignment Record – Larry Hargrove (April
  10-B
             20, 1999)
   11        Daily Major Incident Log – Larry Hargrove (April 19-20, 1999)

   12        Photograph of exterior of Moran’s residence

   13        Sketch of layout of interior of Moran’s residence

  14-A       Photograph of interior of Moran’s residence

  14-B       Photograph of interior of Moran’s residence

  14-C       Photograph of interior of Moran’s residence

             Purported search warrant for 534 Quail Run
   15
             seized from Moran’s residence

   16        Purported search warrant 5548 W. Gladys seized from Moran’s
             residence

   17        Purported search warrant for 5418 West Monroe seized from
             Moran’s residence
             Purported search warrant for 4953 West Concord seized from
   18
             Moran’s residence
             1st purported search warrant for 3134 West 67th Street seized
   19
             from Moran’s residence
             2nd purported search warrant for 3134 West 67th Street seized
   20
             from Moran’s residence

   21        Handwritten list seized from Moran’s residence

   22        1st DEA cap seized from Moran’s residence

   23        2nd DEA cap seized from Moran’s residence

                                       2
Case: 1:01-cr-00101 Document #: 301 Filed: 03/04/19 Page 3 of 13 PageID #:1091




Exhibit      Description

   24        Set of handcuffs seized from Moran’s residence

   25        Two-way radio seized from Moran’s residence

   26        Rubber bands seized from Moran’s residence

   27        1st Moran phone book (1992) seized from Moran’s residence

   28        2nd Moran phone book (1993) seized from Moran’s residence

   29        Booking photograph of Moran

   30        Booking photograph of Larry Knitter

   31        Copy of U.S. currency seized from Knitter’s residence

   32        Ruger 9 mm handgun seized from Knitter’s residence

   33        S.W. 9mm handgun seized from Knitter’s residence

   34        Colt 38 handgun seized from Knitter=s residence

   35        S.W. 45 handgun seized from Knitter=s residence

   36        1st bullet proof vest seized from Knitter=s residence

   37        2nd bullet proof vest seized from Knitter=s residence

  38-A       1st leather belt with holster seized from Knitter=s residence

  38-B       2nd leather belt with holster seized from Knitter’s residence

   39        Black jacket seized from Knitter=s residence

   40        White Sox cap seized from Knitter=s residence

   41        1st Saber radio seized from Knitter=s residence

   42        2nd Saber radio seized from Knitter=s residence

                                       3
Case: 1:01-cr-00101 Document #: 301 Filed: 03/04/19 Page 4 of 13 PageID #:1092




Exhibit      Description

  43-A       Tools recovered from black bag seized from Knitter=s residence
             Flashlight recovered from black bag seized from Knitter’s
  43-B
             residence
  43-C       Gloves recovered from black bag seized from Knitter’s residence
             Handcuffs recovered from black bag seized from Knitter’s
  43-D
             residence

   44        Auto keys with vehicle number tags seized from Knitter=s
             residence

   45        CPD City-wide area and district map

   46        Photograph of Caprice vehicle

   47        Photograph of M plates (demonstrative)

   48        Aerial photograph of 51st and Wentworth police station

   49        Aerial photograph of 35th and Normal police station

   50        Aerial photograph of Area 2 police station at 111th Street

   51        Blank Circuit Court of Cook County search warrant
             1D 28A - video and audio of activity at 3019 West 58th Street
   52
             apartment on 12-21-00
   52
             1D 28A recording clip
 (Clip)
             1D 28B - video and audio of activity at 3019 West 58th Street
   53
             apartment on 12-21-00
   53
             1D 28B recording clip
 (Clip)
             1D 28C – split screen video activity at 3019 West 58th Street
   54
             apartment on 12-21-00
   54
             1D 28C recording clip
 (Clip)
             1D 43A – video and audio of activity at 3134 West 67thth Street
   55
             apartment on 1-31-01


                                      4
Case: 1:01-cr-00101 Document #: 301 Filed: 03/04/19 Page 5 of 13 PageID #:1093




Exhibit      Description
   55
             1D 43A recording clip
 (Clip)
             1D 43B – video and audio of activity at 3134 West 67thth Street
   56
             apartment on 1-31-01
   56
             1D 43B recording clip
 (Clip)
             1D 43C – split screen video activity at 3019 West 58th Street
   57
             apartment on 1-31-01
   57
             1D 43C recording clip
 (Clip)
  58-A       Knitter map #1 (Chicago and south suburbs)

  58-B       Knitter map #2 (south suburbs)

   59        Recording clips for identification of Hicks

   60        Photograph of Eddie Hicks and Matt Moran at tattoo parlor

   61        Photograph of Larry Hargrove

   62        Aerial photograph of 44th & Wentworth viaduct

   63        Scanner seized from Moran’s residence

   64        Two-way radio seized from Moran’s residence

   65        Hinckley Springs water jug (demonstrative)

   66        Freezer bag (demonstrative)
             Photograph of Best Western Grant Park Hotel at 1100 S.
   67
             Michigan Avenue

   68        Purple Crown Royal bag (demonstrative)

   69        MercyWorks records – Larry Knitter

   70        Plea Agreement – U.S. v. Larry Knitter

   71        Certified Death certificate – Dorothy Knitter

                                       5
Case: 1:01-cr-00101 Document #: 301 Filed: 03/04/19 Page 6 of 13 PageID #:1094




Exhibit      Description

   72        Purported search warrant for 3019 West 58th Street apartment
             Photograph of Knitter inside West 58th Street apartment on
   73        12-21-2000
             Photograph of Moran inside West 58th Street apartment on
   74        12-21-2000
             First photograph of Knitter inside West 67th Street apartment on
   75        1-31-2001
             Second photograph of Knitter inside West 67th Street apartment
   76        on 1-31-2001
             Photograph of Moran inside West 67th Street apartment on
   77        1-31-2001

   78        Certified vehicle registration for Monte Carlo – Eddie Hicks

   79        Certified vehicle registration for Lexus – Eddie Hicks

   80        Certified Vehicle registration for 2 Cadillacs – Larry Hargrove

   81        Certified Death Certificate – Matt Moran Jr.

   82        Leak & Sons Funeral Card for Matt Moran Jr.

   83        Certified Birth Certificate – Brandy Hargrove

   84        Photograph of front of 4111 West 127th Street apartment building
             Photograph of parking lot adjoining 4111 West 127th Street
   85
             apartment building
             Photograph of apartment hallway at 4111 West 127th Street
   86
             apartment building
             Photograph of apartment hallway at 4111 West 127th Street
   87
             apartment building
   88        Handwritten note re: Alsip incident

   89        Alsip PD Incident Dispatch Report dated 4-20-99

   90        Alsip PD Incident Report dated 4-20-99

                                      6
 Case: 1:01-cr-00101 Document #: 301 Filed: 03/04/19 Page 7 of 13 PageID #:1095




  Exhibit      Description

    91         Handwritten note re: Alsip incident

    92         Handwritten note re: Alsip incident

93-A to 93-K   Alsip Photo Array (African-American officers

94-A to 94-F   Alsip Photo Array (white officers)

    95         Map of Chicago and Alsip
 96-A and      M 74688 license plate
   96-B
    97         1D 27 recording (12-18-00) (audio of meeting)
     97        1D 27 recording clips
   (Clip)
     97        1D 27 transcript
    (Tr.)
    98         1D 29 recording (12-22-00) (telephone call)
     98
               1D 29 recording clips
   (Clip)
     98
               1D 29 transcript
    (Tr.)

    99         1D 30 recording (12-22-00) (telephone call)
     99
               1D 30 recording clips
   (Clip)
     99
               1D 30 recording transcript
    (Tr.)
    100        1D 33 recording (12-21-00) (telephone call)
     100
               1D 33 recording clips
   (Clip)
     100
               1D 33 transcript
    (Tr.)
    101        ID 34 recording (12-21-00) (audio and video)

                                         7
Case: 1:01-cr-00101 Document #: 301 Filed: 03/04/19 Page 8 of 13 PageID #:1096




 Exhibit     Description
     101
(Enhanced)   1D 34 recording (enhanced)
     101
             1D 34 recording clips from enhanced video
   (Clip)
     101
             1D 34 transcript
    (Tr.)
   102       1D 35 recording (12-21-00) (audio and video)
     102
             1D 35 recording (enhanced)
(Enhanced)
     102
             1D 35 recording clips from enhanced video
   (Clip)
     102
             1D 35 transcript
    (Tr.)
   103       1D 47 recording (1-26-01) (audio and video)
     103
             1D 47 recording (enhanced)
(Enhanced)
     103
             1D 47 recording clips from enhanced video
   (Clip)
     103
             1D 47 transcript
    (Tr.)
   104       1D 48 recording (1-28-01) (telephone call)
    104
             1D 48 recording clips
  (Clip)
    104
             1D 48 transcript
   (Tr.)
   105       1D 50 recording (1-31-01) (telephone call)
    105
             1D 50 transcript
   (Tr.)
   106       1D 51 recording (1-31-01) (telephone call)



                                       8
Case: 1:01-cr-00101 Document #: 301 Filed: 03/04/19 Page 9 of 13 PageID #:1097




 Exhibit     Description
    106
             1D 51 transcript
   (Tr.)
   107       1D 52A (1-31-01) (telephone call)
    107
             1D 52-A recording clip
  (Clip)
    107
             1D 52-A transcript
   (Tr.)
   108       1D 52-B (1-31-01) (telephone call)
    108
             1D 52-B recording clip
  (Clip)
    108
             1D 52-B transcript
   (Tr.)
   109       1D 52-C (1-31-01) (telephone call)
    109
             1D 52-C recording clip
  (Clip)
    109
             1D 52-C transcript
   (Tr.)
   110       1D 54 recording (1-31-01) (audio and video)
     110
             1D 54 recording (enhanced)
(Enhanced)
     110
             1D 54 recording clips from enhanced video
   (Clip)
     110
             1D 54 transcript
    (Tr.)
   111       1D 55 recording (1-31-01) (audio and video)
    111
             1D 55 recording (enhanced)
(Enhanced)
    111
             1D 55 recording clips from enhanced video
   (Clip)


                                      9
Case: 1:01-cr-00101 Document #: 301 Filed: 03/04/19 Page 10 of 13 PageID #:1098




 Exhibit     Description
   111
             1D 55 transcript
  (Tr.)
112-A to
             MCC voice comparison recordings – Eddie Hicks
 112-D
   113       Copy of U.S. currency recovered from Arthur Veal on 1-31-01

   114       $10,000 in bait bills place in undercover apartment on 1-31-01

  115-A      Booking photograph of Eddie Hicks (Chicago) – glasses

  115-B      Booking photograph of Eddie Hicks (Chicago) – no glasses
             Smith & Wesson, model 6906, 9 mm handgun, serial TYF77552,
   116       and magazine seized from Eddie Hicks on 1-31-01

   117       Holster seized from Eddie Hicks on 1-31-01
             CPD sergeant’s badge retired and City of Chicago retired ID card
   118
             in billfold seized from Eddie Hicks’ person on 1-31-01
   119       Cellular phone seized from Eddie Hicks’ person on 1-31-01

   120       Copy of U.S. currency seized from Eddie Hicks’ person on 1-31-01
             Telephone Address Book seized from Eddie Hicks’ person on
   121
             1-31-01

   122       Copy of U.S. currency seized from Eddie Hicks’ residence on
             1-31-01

   123       Bulletproof vest seized from Eddie Hicks’ residence on 1-31-01
124-A to
             Handcuffs seized from Hicks’ residence on 1-31-01
 124-E
             CPD badge and City of Chicago ID card for Carol L. Pierce seized
   125
             from Eddie Hicks’ residence on 1-31-01
             Telephone address book seized from Eddie Hicks’ residence on
   126
             1-31-01
   127       First photograph of safe at Hicks’ residence

   128       Second photograph of safe at Hicks’ residence


                                      10
Case: 1:01-cr-00101 Document #: 301 Filed: 03/04/19 Page 11 of 13 PageID #:1099




 Exhibit     Description

   129       Photograph of cash and firearms found in safe at Hicks’ residence

   130       Smith & Wesson .38 caliber revolver, serial # 969189

   131       Smith & Wesson, .38 caliber revolver, serial # BDB0436

   132       Smith & Wesson .38 caliber revolver, serial # D684796

   133       Smith & Wesson, Model 469 pistol, serial # TAA3894

   134       Photograph of Lexus in Hicks’ garage
             Ameritech Telephone Records (November 2000 – February 2001) –
   135       Eddie Hicks
             PrimeCo Telephone Records (November 2000 – January 2001) –
   136
             Eddie Hicks
             Ameritech Telephone Records (December 2000 – February 2001) –
   137
             Matt Moran
             Ameritech Telephone Records (December 2000 – February 2001) –
   138
             Larry Knitter
             Ameritech Telephone Records (December 2000 – February 2001) –
   139
             Arthur Veal
   140       Direct Deposit Authorization Form – Larry Hargrove

   141       Telephone Records Summary Chart

   142       Certified copy of Criminal Complaint dated 2-1-01– U.S. v. Eddie
             Hicks, 01 CR 101

   143       Certified copy of Order Setting Conditions of Release dated 2-22-
             01 – U.S. v. Eddie Hicks, 01 CR 101

   144       Certified copy of Minute Order dated 4-24-01 re: enlargement of
             bond – U.S. v. Eddie Hicks, 01 CR 101

   145       Certified copy of Indictment dated 11-27-01 – U.S. v. Eddie Hicks,
             01 CR 101

   146       Certified copy of Minute Order dated 1-23-03 setting trial date of
             6-9-03 – U.S. v. Eddie Hicks, 01 CR 101

                                      11
  Case: 1:01-cr-00101 Document #: 301 Filed: 03/04/19 Page 12 of 13 PageID #:1100




   Exhibit     Description

     147       Transcript of Proceeding before Judge Wayne Andersen on 5-29-
               03 – U.S. v. Eddie Hicks, 01 CR 101

     148       Transcript of Proceeding before Judge Wayne Andersen on 6-9-03
               – U.S. v. Eddie Hicks, 01 CR 101
               Certified copies of Michigan Department of State applications for
     149       driver’s license and digital images in the name of David Rose
               (DOB: 3-11-56)
               Certified copy of Illinois Marriage License – Eddie Hicks and
     150       Carol L. Pierce dated 6-2-03

     151       Jackson National Life Insurance file for policy numbers
               0009778490

     152       Jackson National Life Insurance file for policy numbers
               0030147470
               Bank records for account number 16489 in the name of Eddie
     153       Hicks for May – June 2003
               Bank records for account number 004933320 in the name of Eddie
     154       Hicks for May – June 2003
               Schedule of selected account activity for March – June 2003 for
    155-A      Seaway National Bank account number 004933320
               Schedule of selected account activity for April – July 2003 for
    155-B      Patrolmen’s Federal Credit Union savings account number 16489

     156       Arrest photograph of Eddie Hicks (Detroit)


Dated: March 4, 2019                  Respectfully submitted,

                                      JOHN R. LAUSCH, JR.
                                      United States Attorney

                               By:    /s/Morris Pasqual
                                      MORRIS PASQUAL
                                      GRAYSON SANG WALKER
                                      Assistant United States Attorneys
                                      219 South Dearborn Street
                                      Chicago, Illinois 60604
                                      (312) 353-5300
                                        12
 Case: 1:01-cr-00101 Document #: 301 Filed: 03/04/19 Page 13 of 13 PageID #:1101



                          CERTIFICATE OF SERVICE

      I, Grayson Sang Walker, hereby certify that on March 4, 2019, I electronically

filed the foregoing GOVERNMENT’S SECOND AMENDED EXHIBIT LIST with

the Clerk of the Court for the United States District Court for the Northern District

of Illinois by using the Case Management/Electronic Case Files (CM/ECF) system. I

certify that all participants in the case are registered CM/ECF users and that service

will be accomplished by the CM/ECF system.



                                 By:   /s/ Grayson S. Walker
                                       GRAYSON SANG WALKER
                                       Assistant United States Attorney
                                       219 South Dearborn Street
                                       Chicago, Illinois 60604
                                       (312) 697-4091




                                         13
